Citation Nr: 0419821	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-23 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to February 1, 2002, 
for the award of death pension benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to March 
1955.  The veteran died in December 1999.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which awarded 
death pension benefits effective from February 1, 2002.  The 
appellant seeks an earlier effective date for this award and 
has appealed this decision to the Board for favorable 
resolution.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

A review of the record discloses that this matter must be 
remanded to the RO to address a procedural matter.  The 
appellant has not been given the notifications required by 
the Veterans Claims Assistance Act (VCAA) concerning either 
the underlying claim for pension benefits or the claim for an 
earlier effective date for such benefits.  Cf. VAOPGCPREC 
008-03 (If, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.) (emphasis added). 

The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Finally, VA is to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  38 C.F.R. § 3.159(b).

In consideration of the above, the Board finds that 
additional development is thus required prior to a review of 
the claim.  See 38 U.S.C.A. § 5103A (West 2002).  
Additionally, the appellant should be given the opportunity 
to submit additional evidence and argument.  In this regard, 
the VA must ensure that it fulfilled its duty to notify the 
appellant of the evidence necessary to substantiate her 
claim.  See 38 U.S.C.A. § 5103 (West 2002).  The VA should 
assist the appellant in these matters prior to the Board's 
review.  See also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

In view of the foregoing, the Board must remand the case to 
ensure that the appellant is afforded all due process of law 
considerations.  While the Board is mindful of and regrets 
the delay attendant to the remand of this case, it recognizes 
that due process considerations require such action.  In 
accordance with the statutory duty to notify and assist in 
the development of evidence pertinent to this claim, the case 
is remanded to the RO via the Appeals Management Center in 
Washington DC for the following:

1.  The RO must notify the appellant of any 
information and evidence not of record that 
is necessary to substantiate the claim for an 
earlier effective date of death pension, what 
evidence VA will seek to provide, and what 
evidence the claimant is expected to provide, 
as well as a specific request that the 
claimant provide any evidence in her 
possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  After the VCAA duties are satisfied, the 
RO should re-adjudicate the claim.  If the 
claim remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case (SSOC).

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



